_____________

                          No. 95-2337NI
                          _____________


Debora Swanson and                *
Buddy Swanson,                    *
                                  *
          Appellees,              *
                                  *   On Appeal from the United
     v.                           *   States District Court
                                  *   for the Northern District
                                  *   of Iowa.
White Consolidated Industries,    *
Inc., WCI Laundry Division,       *
                                  *
          Appellant.              *

                           ___________

                  Submitted:   January 8, 1996

                       Filed: February 20, 1996
                            ___________

Before RICHARD S. ARNOLD, Chief Judge, MAGILL and BEAM, Circuit
     Judges.
                          ___________

RICHARD S. ARNOLD, Chief Judge.


     At trial, the jury found an express contract between Debora
Swanson and White Consolidated Industries, WCI Laundry Division
("WCI"), that she was not WCI's employee.       Accordingly, the
              1
District Court held, Ms. Swanson's previously entered personal-
injury judgment against WCI is enforceable. On appeal, WCI argues
that the District Court should not have submitted Ms. Swanson's
express-contract theory to the jury because the theory was


    1
     The Hon. Donald E. O'Brien, United States District Judge for
the Northern District of Iowa.
unsupported by the evidence.   We affirm.


                                I.


     Ms. Swanson was assigned to work at WCI, testing washing and
drying machines, by Gadbury Temporary Employment. Gadbury is a
temporary-employment agency, a "labor broker," which recruits and
hires workers and then sends these workers to its clients for
temporary placement. Ms. Swanson was injured on the job when a
laundry basket she was carrying broke, causing her to spill
clothes, trip, and fall. Everyone in this case agrees that she was
Gadbury's employee, working at WCI, when she was injured; the
important question here is, was she WCI's employee also?


     After her injury, Ms. Swanson received workers' compensation
benefits from Gadbury. She then sued WCI in the District Court,
claiming WCI was liable in tort for her injuries. WCI contended
that Iowa's Workers' Compensation Act provided Ms. Swanson's
exclusive remedy and barred her lawsuit.2 In motions for summary
judgment, Ms. Swanson argued that the Act's exclusive-remedy
provision did not apply because she was Gadbury's employee, while
WCI insisted that she was its employee also. The District Court
denied these motions. Early in the trial, however, the Court held
as a matter of law that Ms. Swanson was Gadbury's employee, not
WCI's, and left the jury to decide only if WCI had been negligent.
The jury found WCI liable for the injuries and awarded damages to


     2
      Iowa Code Ann. § 85.20 (West 1984) provides:

     The rights and remedies provided in this chapter . . . shall
be the exclusive and only rights and remedies of [an] employee
. . . against:

     1.   his or her employer; or

     2.   any other employee of such employer . . ..



                                -2-
Ms. Swanson and her husband.


     On its first appeal to this Court, WCI claimed the District
Court had erred in holding that Ms. Swanson was exclusively
Gadbury's employee because the jury could have found an implied
contract for hire between WCI and Ms. Swanson.     See Swanson v.
White Consolidated Industries, Inc., 30 F.3d 971, 973 (8th Cir.
1994). We agreed with WCI that "[a] reasonable jury could have
found that Swanson was employed by both Gadbury and WCI," id. at
975 (emphasis in original), and remanded the case for a jury to
determine if Ms. Swanson and WCI had formed an employment
relationship through an implied contract for hire. At the second
trial, Ms. Swanson changed tactics and argued that she and WCI had
expressly agreed that she was not WCI's employee, while WCI again
asserted an implied agreement that she was. The jury was persuaded
by Ms. Swanson's express-contract theory.


     WCI now challenges the District Court's jury instructions on
three fronts, arguing that (1) the District Court should not have
submitted Ms. Swanson's express-contract theory to the jury; (2)
the District Court did not adequately instruct the jury on Iowa
dual-employment law; and (3) the District Court failed to instruct
the jury that the parties' relationship "may not have been what
they called it."    Because we think the evidence permitted the
express-contract instructions, we affirm.


                               II.


     The District Court submitted Ms. Swanson's express-contract
theory - that she and WCI had expressly agreed she was not WCI's
employee - to the jury in the instructions and in the verdict form.
According to WCI, however, the only evidence of an express contract
between WCI and Ms. Swanson was Ms. Swanson's testimony that, after
she was injured, Theodore Johnson, a WCI manager and Ms. Swanson's
supervisor, told her she was Gadbury's employee and not WCI's. WCI

                               -3-
asserts that this after-the-fact statement was merely Mr. Johnson's
opinion and could not by itself create an express contract.
Perhaps so, but this statement was not the only evidence of an
express agreement. Mr. Johnson also testified that "it was never
intended that [Ms. Swanson] be WCI's employee," and that "the
understanding" between Ms. Swanson and WCI was that she was not
WCI's employee. Alice Hayes, another Gadbury employee assigned to
WCI, testified that she had asked Mr. Johnson if she could become
a full-time WCI employee but was told she "couldn't work as a WCI
employee" and that she was "solely Gadbury's employee." And Ms.
Swanson testified that when she entered the WCI facility each day,
she had to sign the "visitor's log" at the "security shack." WCI's
employees did not sign the log.


     Ms. Swanson also produced documentary evidence supporting her
express-contract theory.    For example, each week, Ms. Swanson
completed and signed her time sheet, gave it to Mr. Johnson to
sign, and then sent it in to Gadbury. Gadbury would then send her
a paycheck.    Mr. Johnson signed the time sheet as Gadbury's
"client"; Ms. Swanson is identified as Gadbury's "employee." The
back side of the time sheet contained a "Client Agreement" with
the following language:


     Client agrees that utilization of the employee named on
     the reverse of this time sheet on either a temporary or
     permanent basis within six months from the date on time
     sheet will be through GTE [Gadbury].       If the client
     desires to hire this person on a permanent basis, it is
     agreed that notification of this intent will be given to
     GTE, and that the person will remain on GTE's payroll for
     a period of eight (8) weeks from the date of
     notification.


The agreement also stated that the "Client will not entrust GTE
employees with the care, custody, or control of cash . . .."
According to Ms. Swanson, these time sheets were both "weekly
ratifications" and "substantial evidence" of an express agreement


                               -4-
between her and WCI that she was not its employee. Ms. Swanson
also introduced a Gadbury promotional letter which was sent to WCI
and which assured prospective clients that by hiring temporary
workers,


     [y]ou are not maintaining a permanent workforce or
     guaranteeing work. The worker is an employee of Gadbury
     Temporary Employment. We maintain all the insurance and
     taxes. Thus you save money by avoiding overtime, have
     fewer people on your payroll and avoid paying into large
     benefit programs.


Similarly, one of Gadbury's marketing pamphlets notes that "you can
avoid burnout among your permanent employees due to excessive
overtime . . ..     The temporary employees assigned to you are
employees of Gadbury Temporary Employment."


     We are asked to decide only whether, given all the evidence,
the express-agreement theory was a "permissible way[] of resolving
the issues in the case." Thornton v. First State Bank of Joplin,
4 F.3d 650, 652 (8th Cir. 1993) (quoting Farmland Indus., Inc. v.
Morrison-Quick Grain Corp., 987 F.2d 1335, 1341 (8th Cir. 1993)).3
In Iowa, "[a]ll minor details of the contract need not be proven in
the first instance in order to present the issue for the trier of
fact." Netteland v. Farm Bureau Life Ins. Co., 510 N.W.2d 162, 165
(Iowa App. 1993) (citations omitted).       We think Ms. Swanson
presented sufficient evidence to permit a jury to find an express
contract. It is true that Ms. Swanson presented no document, with
the heading "express contract," stating in terms that "Ms. Swanson
is not WCI's employee." That a writing is ambiguous, however, does
not mean it cannot constitute or demonstrate an express contract.


      3
       In our previous opinion, we noted that "[b]ecause it is
undisputed that no express contract for hire existed, Swanson's
recovery hinges upon whether there existed an implied contract for
hire." 30 F.3d at 973. Contrary to WCI's suggestion, we did not
say there could not have been an express agreement that Ms. Swanson
was not WCI's employee.

                               -5-
We think a reasonable jury could have interpreted the time sheets,
and the "Client Agreement" on the sheets' reverse side, as an
express contract between Ms. Swanson and WCI that she was not WCI's
employee.   The statements of Mr. Johnson, Ms. Swanson, and Ms.
Hayes support this interpretation, as do Gadbury's promotional
materials. Indeed, a reasonable jury could have believed that the
reason companies hire temporary workers from brokers like Gadbury
in the first place is to avoid taking on costly employees. We
think the District Court, correctly, reviewed the evidence "in the
light most favorable to the party proposing the instruction, giving
it the benefit of all reasonable, favorable, inferences . . .."
Drabik v. Stanley-Bostitch, Inc., 997 F.2d 496, 506 (8th Cir. 1993)
(citations omitted). We therefore reject WCI's first challenge.4


     We also agree with the District Court that the jury's finding
"precludes the defendant, WCI, from having an implied contract that
the plaintiff was an employee of WCI."5 We therefore do not need
to discuss WCI's other objections, because they relate to WCI's
implied-contract theory, which the jury did not need to reach. We
disagree,    however,   with   WCI's   assertion    that   it   was
"prevented . . . from submitting its theory to the jury."       The
District Court did instruct the jury about implied contracts; the
jury simply accepted Ms. Swanson's express-contract theory instead.


     Affirmed.

     4
      Neither Parson v. Proctor & Gamble Mfg. Co., 514 N.W.2d 891
(Iowa 1994), relied upon by WCI, nor Fletcher v. Apache Hose &
Belting Co. Inc., 519 N.W.2d 839 (Iowa App. 1994), controls this
case.   In both cases, the court considered whether the facts
established, as a matter of law, an implied contract between a
temporary worker and a labor broker's client.       Neither case
involved an alleged express contract of no employment.

     We note that both parties incorrectly cited Parson in their
briefs, and urge all counsel to help this Court by paying close
attention to their citations.
     5
      Judgment Entry (April 25, 1995).

                               -6-
A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -7-